IN THE UNITED STATES DISTRICT COURT
FOR THE I)FISTRICT OF COLUMBIA

)

ISMAEI, ALI B/u<usii, )
)

P@iiri@n@r, ) civil A¢¢i@n NO. 05-<:\/-1983 gi).».¢iuz/Q“

)

V- )

)

BARACK oBAMA, er ai., )
)

Respondents. )

)

)

[ DER

Upon consideration of Respondents’ Consent I\/Iotion to Deem Protected information
Highlighted in the Aecoinpanying Proposed Publie Factual Return for lSN 708, and a review of
that proposed public factual return, it is hereby ORDERED that Respondents’ motion is granted.
The information identified by Respondents with green highlighting in the version of the factual
return submitted under seal to the Cotu't is deemed protected, pursuant to paragraphs 10 and 34
of the Protective Order governing this proceeding. lt is further ORDERED that Respondents file
on the public record, through the Court’s Electronic Case Filing system, a public version of the
factual return from which the information that was highlighted in green in the proposed public
version submitted to the Couit has been redacted.

It is SO ORDERED.

Dated: d // ”.b  C~  '

United States District judge